Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-7 and 21-31 are pending, claims 8-20 are cancelled, claims 1, 3, and 7 are amended, and claims 21-31 are withdrawn (see below). 
Election/Restrictions
Newly submitted claims 21-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 21 and 26 require features not present in the currently elected invention, the mitigation instruction of claim 21 and the map generation in claim 26 are not found in the elected invention and constitute different inventions.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldhaus (U.S. 2016/03368011) in view of Arenson (U.S. 2013/0037625).
With respect to claim 1, Feldhaus disclose agricultural applicator system (abstract) comprising: 
a boom assembly (figure 1, #30); 
one or more nozzles positioned along the boom assembly (figure 1a) and configured to selectively dispense an agricultural product therefrom (abstract); 
a sensor (sensors noted in paragraphs 0008-0009, noted using a camera in paragraph 0051) operably coupled with the boom assembly and configured to capture data associated with one or more application variables (see variables in paragraphs 0008-0009, noting speed, vehicle travel speed, vehicle travel direction, wind speed, wind direction, a height of a first nozzle from a ground surface, and a height of a second nozzle from the ground surface); and 
a controller (paragraph 0008, controller) commutatively coupled to the sensor (paragraph 0008), the controller including a processor and associated memory (paragraph 0008), the memory storing instructions that, when implemented by the processor, configure the controller to: 
receive, from the sensor, the data associated with one or more application variables (paragraph 0008); 
analyze the data associated with one or more application variables to determine whether any of the one or more variables are outside of a predefined range defined by a lower and upper threshold (the noted threshold of the spray pattern, which is determined from the various speeds sensed and parameters sensed relating to the nozzle); 
provide a notification when the data associated with one or more application variables are outside of the predefined range (paragraph 0080, where the noted difference are sent to an operator to be taken manually, the noted 10% of the regulation amount being understood as the range above/below by 10%); and 
pause an application operation of the agricultural product exhausted from each of the one or more nozzles positioned along the boom assembly until the notification is acknowledged by an operator (paragraph 0082 discloses an alarm occurs and some spray nozzles are turned off (thus spray is paused, its also understood that the system is configured to pause speed/boom movement/ until the correct correction is done by the operator, the noted “each of the one or more nozzles” being the noted “spray nozzles turned off” being the nozzles that are tuned off and positioned along the boom). Feldhaus fails to disclose display, with a user input device, a representation of the one or more variables relative to the predefined range).
Arenson, paragraph 0049, discloses “Upon initiation of spraying, the system will report and okay status unless an error is detected. If an error is subsequently detected during operation of the sprayer, the monitor 60 will report the error nozzle number and error, such as percentage off of average, and energize the LED 62 on the particular sensor interface module 55 adjacent that spray nozzle assembly 11 for easy operator location. The operator may then immediately correct the problem. such as by cleaning a blockage, replacing a nozzle or spray tip, before pressing a reset button to reset the system and remove the alert. If the flow rates of the individual nozzles are within the accepted range or standard, the monitor 66 will display that information.” Wherein Arenson discloses the display/monitor/control module in figure 8a. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the display/monitor of the control module of Arenson and its showing of accepted range/standard of the nozzle operation (and thus indication when the variables are not within the range by the understood error disclosed) into the system of Feldhaus, allowing the system of Feldhaus to allow a user to see the error and to make sure the correction has been done and said nozzles are within the defined range/standard that are acceptable for correct operation of the system. 
With respect to claim 2, Feldhaus discloses the sensor comprises at least one of a LIDAR device, a RADAR device, an imager (camera), or an ultrasound device.  
With respect to claim 3, Feldhaus as modified discloses the predefined range is provided by an operator through the user input device (as noted the vehicle operator can take corrective action it is further noted, also by turning on the device and activating the system to determine the desired range, the operator is setting the predefined range by utilizing the system of the vehicle; shown specifically by Arenson).  
With respect to claim 4, Feldhaus as modified discloses the user input device is within a human- machine interface positioned within a cab of a work vehicle (being the vehicle operator, i.e. operator in the cab shown in figure 1a; further discloses as the control module in Arenson).  
With respect to claim 5, Feldhaus as modified discloses the notification that the one or more application variables deviates from the predefined range is provided on the human-machine interface (paragraph 0082, computer alert or some other notification indicator alerting the operator).  
With respect to claim 6, Feldhaus discloses the one or more application variables include at least one of an incorrect nozzle tip, an incorrect application rate, inclement weather meeting one or more criteria, boom assembly pressure exceeding a predefined pressure level, boom assembly movement exceeding a movement limit, a vehicle exceeding a predefined speed, or a turning speed or radius deviating from a predefined range or speed (correcting the spray pattern is noted as correcting the speed, application rate, weather (wind) into effect, and the position of the boom (paragraph 0008-0009)).  
With respect to claim 7, Feldhaus discloses, further comprising: a positioning device communicatively coupled to the controller (paragraph 0033, gps), the controller being configured to receive location data from the positioning device associated with the boom assembly and correlate the location data to the one or more application variables to generate or update an application map associated with a field (paragraph 0071, as a gps is being used, as well as stored maps, and local coordinate grid to provide a boundary of said field, the location of the spray device can be configured to be determined and the spray area/area mapped).
Response to Arguments/Amendments
	The Amendment filed (05/02/2022) has been entered. Currently claims 1-7 and 21-31 are pending, claims 8-20 are cancelled, claims 1, 3, and 7 are amended, and claims 21-31 are withdrawn (see below). Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (01/31/2022). Applicant’s arguments, see Applicants Arguments, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arenson as it further discloses the display and user input device and a representation of the one or more variables relative to the predefined range as is now claimed in claim 1 and not disclosed by Feldhaus.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752